      Case 5:18-md-02834-BLF Document 163 Filed 10/03/18 Page 1 of 2



 1   J. DAVID HADDEN (CSB No. 176148)
     dhadden@fenwick.com
 2   SAINA S. SHAMILOV (CSB No. 215636)
     sshamilov@fenwick.com
 3   TODD R. GREGORIAN (CSB No. 236096)
     tgregorian@fenwick.com
 4   PHILLIP J. HAACK (CSB No. 262060)
     phaack@fenwick.com
 5   RAVI R. RANGANATH (CSB No. 272981)
     rranganath@fenwick.com
 6   FENWICK & WEST LLP
     Silicon Valley Center
 7   801 California Street
     Mountain View, CA 94041
 8   Telephone:     650.988.8500
     Facsimile:     650.938.5200
 9
     Attorneys for Defendant Lesson Nine GmbH
10

11
                                    UNITED STATES DISTRICT COURT
12
                              NORTHERN DISTRICT OF CALIFORNIA
13
                                         SAN JOSE DIVISION
14

15   IN RE: PERSONAL WEB TECHNOLOGIES,              Case No. 5:18-md-02834-BLF
     LLC ET AL., PATENT LITIGATION
16

17                                                  Case No.: 5:18-cv-03453-BLF
     PERSONALWEB TECHNOLOGIES, LLC and
18   LEVEL 3 COMMUNICATIONS, LLC,                   NOTICE OF APPEARANCE OF
                                                    TODD R. GREGORIAN
19                    Plaintiffs,

20         v.

21   LESSON NINE GMBH,

22                    Defendant.

23

24

25

26

27

28
     NOTICE OF APPEARANCE OF TODD GREGORIAN                        CASE NO.: 5:18-cv-03453-BLF
      Case 5:18-md-02834-BLF Document 163 Filed 10/03/18 Page 2 of 2



 1          Pursuant to Civil L.R. 5-1 (c)(2), Todd R. Gregorian of the law firm of Fenwick and West

 2   LLP hereby enters his appearance in this action on behalf of Defendant Lesson Nine GmbH.

 3   The email addresses for Todd R. Gregorian are tgregorian@fenwick.com and

 4   jlinteo@fenwick.com.

 5

 6

 7   Dated: October 3, 2018                     Respectfully submitted,

 8                                              FENWICK & WEST LLP
 9
                                                By: /s/ Todd R. Gregorian
10                                                  Todd R. Gregorian
                                                    Attorneys for Defendant
11                                                  LESSON NINE GMBH
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      NOTICE OF APPEARANCE OF TODD GREGORIAN        1                     CASE NO.: 5:18-cv-03453-BLF
